Citation Nr: 0012721	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for headaches and 
insomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claims of entitlement to an increased rating for lumbosacral 
strain and entitlement to service connection for headaches 
and insomnia.

As will be discussed below, this case was remanded in March 
2000 in order to provide the veteran with the opportunity for 
a personal hearing before a traveling member of the Board.


REMAND

In a Substantive Appeal (VA Form 9) submitted in January 
1996, the veteran requested a personal hearing before a 
member of the Board at the RO.  He reiterated this request in 
a signed statement submitted in February 2000.  Based on 
these statements, the Board remanded this case to the RO in 
March 2000 in order to provide the veteran with his requested 
hearing.  However, it appears that at the same time that the 
Board's remand was issued, a letter was received by the Board 
in which the veteran indicated that he wished to appear at a 
personal hearing at the Central Office (CO) in Washington 
D.C.  Based on that letter, the claims folder was returned to 
the Board so the veteran could be scheduled for a personal 
hearing at the CO.  However, in another statement submitted 
in April 2000, the veteran stated that he wished to withdraw 
his request for a hearing at the CO, and instead be 
rescheduled for a hearing before a member of the Board at the 
RO.

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp 1999).  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
hearing he requested, another remand is required.

In its March 2000 remand, the Board noted that the veteran 
had properly executed a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
in which he designated the Disabled American Veterans as his 
accredited representative in this case.  The Board further 
noted that the veteran had subsequently indicated that he 
wished to obtain new representation in his case and was 
considering hiring a private attorney.  Thus, the Board 
instructed the RO to contact the veteran and determine which 
individual or organization, if any, he desired to act as his 
representative.  There is no indication in the record, 
however, that the RO has since contacted the veteran 
regarding his representation.  See Stegall v. West, 11 Vet. 
App. 268 (1999) [the remand orders of the Board must be 
complied with].  The Board additionally notes that the 
veteran evidently sent a carbon copy of his April 2000 letter 
to a private law office, although it is unclear whether the 
veteran now intends for that attorney to represent him before 
VA.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
determine which individual or 
organization, if any, he desires to act 
as his representative.  If a power of 
attorney is not currently filed in favor 
of such individual or organization, the 
veteran should be furnished with the 
appropriate forms and instructions 
necessary to designate a new 
representative.  Thereafter, if a new 
representative is designated, the 
designated representative should be 
provided an opportunity for review of the 
veteran's claims folder.
2.  The RO should schedule the veteran 
for a travel board hearing in Los 
Angeles, California.  Appropriate 
notification should be given to the 
veteran and his representative, if any, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


